 NATTER MANUFACTURING CORPORATION13NatterManufacturing Corporation and Sheet MetalWorkers'InternationalAssociation,Local UnionNo. 170,AFL-CIO. Case 21-CA-13113October 23, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOUpon a charge filed on October 28, 1974, by SheetMetal Workers International Association, Local No.170,AFL-CIO, herein called the Union, and dulyserved on Natter Manufacturing Corporation, hereincalled the Respondent, the' General Counsel of theNational Labor Relations Board, by the RegionalDirector for Region 21, issued a complaint onNovember 22, 1974, against Respondent, allegingthat Respondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National - Labor Relations Act, asamended. Copies of the charge, complaint, andnotice of hearing before an Administrative LawJudge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on August 9,1974, following a Board election in Case 21-RC-13198 the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate;' and that,commencing on or about October 16, 1974, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On December 3, 1974, Respondent filed itsanswer to the complaint admitting in part, anddenying in part, the allegations in the complaint andasserting an affirmative defense.On December 20, 1974, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on April 2, 1975,the Board issued an order transferring the proceedingto the Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. Respondent thereafter filed aresponse to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the1Official noticeis takenof the record in the representation proceeding,Case 21-RC-13198, as the term "record" is definedin Secs.102.68 and102.69(g) of the Board'sRules and Regulations, Series 8, as amended. SeeLTV Frlectrosystems, Inc.,166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,1968);Golden Age BeverageCo.,167 NLRB 151 (1967), enfd. 415 F.2d 26221 NLRB No. 6National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and in its response tothe Notice To Show Cause, Respondent admits all ofthe substantive averments of the complaint butasserts as an affirmative defense the ineligibility oftheUnion for representative status because of itspolicy and practice of discrimination on the basis ofrace, sex, religion, and national origin. Further,Respondent claims in paragraph 2 that Respondent'ssupervisors solicited and coerced its employees tosupport the Union. Finally, in paragraph 3, Respon-dent claims that the results of an election held onJuly 13, 1973, in which a majority of Respondent'semployees voted against representation, should becertified by the Board. The General Counsel assertsthat Respondent's claim that the Union is not a labororganization within the meaning of Section 2(5) oftheAct was duly considered by the Decision andDirection of Election; the Union's alleged discrimi-natory practices were duly considered in both theDecision and Direction of Election and the SecondSupplemental Decision and Certification of Repre-sentative; and both defenses were duly considered bythe Board. As to the other affirmative defenses setforth in Respondent's answer, Respondent makes noclaim that such alleged defenses are in fact newlydiscoveredorbased on previously unavailableevidence. Therefore, General Counsel contends thatthere exists no issue which would warrant a hearingbefore the Board.We agree with the GeneralCounsel.Our review of the record herein, ° including therecord in Case'21-RC-13198, discloses that, after ahearing, the Regional Director directed an electionon July 13, 1973, which resulted in a vote of 151 to150 against the Union. Petitioner filed objectionswhich alleged that (1) the Employer violated thePeerless Plywoodrule 2 by making a distribution ofelection propaganda to employees in the plant on themorning of the election which took place less than 24hours prior to the conduct 'of the election; (2) thedistribution conducted by the Employer, as de-scribed above, interfered with the election becausethematter distributed contained substantial misrep-resentationsofmaterial facts likely to inducereliance on the part of the employees in casting their(C.A. 5, 1969);Intertype Co. v. penello,269 F.Supp. 573 (D.C. Va., 1967);Follett Corp.,164 NLRB 378 (1967), enfd. 397 F.2d 91 (CA. 7, 1968); Sec.9(d) of the NLRA.2Peerless Plywood Company,107 NLRB 427 (1953). 14DECISIONSOF NATIONALLABOR RELATIONS BOARDvotes, and were made at a time when the Petitionerhad no" effective opportunity to reply; (3) theeligibility list submitted by the Employer failed tocomply with theExcelsior Underwear3requirementsinasmuch as the list contained the names of the threeemployees who were not eligible to vote because theywere not employed in the bargaining unit; (4) theEmployer, on the day of the election, went toindividual employees and urged them to vote againstthe Union, (5) the Employer made an offer of freetransportation to the polls to Margarita Yriboyen,which offer was conditioned upon her voting againstthe 'Petitioner;. and (6) on the day preceding the dayof the. election, an employer representative,Man-drupt,harassed and interrogated employee JuanArizaga. After investigation, the Regional Director,on August 28, 1973, issued a Supplemental Decisionand Certification of Results of the Election, in whichhe found that the objections raised no substantial ormaterial,issuesas to the election or its results,overruled the objections in their entirety, andcertified the results of the election.On September 7, 1973, Petitioner filed a request forreview of the Supplemental Decision and Certifica-tion 'of Results, of Election.On April 17, 1974, the Board issued a Decision onReview, Order, and Direction of Second, Election(210'NLRB -118 (1974)). Pursuant thereto, theRegional Director directed a'second election, con-,ducted on May 23, 1974, which resulted in a vote of203 to 198 'in favor of the Union and there were 3challenged ballots. On May 30, 1974, in accordancewith instructions received from the Board on May14, 1973,4 the Employer filed a motion to disqualifythe Petitioner.On May 31, 1974, Respondent filed timely objec-tionswhich alleged that (1) union representativesvisited the, homes of employees and told them thatthe work force at certain of the Employer's opera-tions would become wholly Mexican-American; (2)union supporters told other employees that theywould lose their jobs if they voted against the Union;and (3) union representatives told employees that theUnion would post a bail bond for any employeesvoting "yes" if they were arrested by officials fromthe Immigrationand Naturalization Services. Afterreasonablenotice to the parties to present relevantevidence, , theRegionalDirector completed anExcelsior Underwear Inc,156 NLRB 1236 (1966).4The instructions from the Board read as follows.Having duly considered Einployer'sMotion that evidence of allegeddiscriminatory character and practices of Petitioner be admitted at thehearing now scheduled for May 23,1973, the Board is of the opinionthat it would not effectuate the policiesof the Actto Permit litigation ofthe issues raised by said Motion at the preelection hearing.According-ly, said Motion is hereby denied without prejudice to the Employee'sright to raise the issue of disqualification of the Petitioner by Motioninvestigation of the motion to disqualify Petitionerand of the,objections and issued on August 9, 1974, aSecond Supplemental Decision and Certification ofRepresentative in which he found that the Employerfailed to provide any probative evidence whichwould establisha prima faciecase that Petitioner hasengaged in racial or other forms of invidiousdiscrimination, and denied Employer's motion todisqualify Petitioner from receiving a National LaborRelations Board certification and denied Employer'srequest for a hearing. He also overruled the objec-tions in their entirety and certified the Union.On August 16, 1974, Respondent filed a request forreview and a supporting brief in which it substantial-ly reiterated thematters raised in its motion todisqualify Petitioner. In a telegraphic communicationof October 2, 1974, the Board denied Employer'srequest for review as it raises no substantial issueswarranting review or hearing.In its response to the Notice To Show Cause, theRespondent reiterates its representation case conten-tion that a hearing is required to determine the issueof whether the Union is engaging in unlawful raceand sex discrimination, citing the decision inBekinsMoving &. Storage Co. of Florida, Inc.,211 NLRB 138(1974). This contentionassumes,however, that theRespondent raised, in the representation case, theexistence of a substantial and material question offact concerning this issue. Not having presented factsin, the representation case to support its allegationsthere, a hearing is not required. Accordingly, we findno merit in this contention.It is well settled that in the absence of newlydiscovered; or previously, unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigateissueswhich were or could have beenlitigated in 'a prior representation proceeding.5All issues raised by the Respondent in thisproceeding; were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any ,special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondenthasnot raisedanyissuewhich is properly litigable in this unfairfiled withthe RegionalDirectorwithin fivedays of theissuance of thetally of ballotsfor an electionwhich may be conductedherein. SaidMotion if filed shall beprocessed in essentially the same manner asobjections filed in accordance withthe provisions of Section102 69 ofthe Board's Rules and Regulations.By direction of the Board.,5 SeePittsburgh Plate GlassCo v. N.L.RB.,313 U.S. 146, 162(1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c). NATTER MANUFACTURING CORPORATION15labor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment.6On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTDirector for Region 21, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on August 9, 1974, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act.Respondent, a corporation, has been engaged inthemanufacture and sale of fabricatedmetalproducts at its facilities located in Temple City,Arcadia, and LaVerne, California. Respondent, inthe course and conduct of its business operations,annually sells and ships goods valued in excess of$50,000 directly to customers located outside theState of California.We fmd, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.IL THE LABORORGANIZATION INVOLVEDSheetMetalWorkers' International Association,Local Union No. 170, AFL-CIO, is a labor organiza-tion within the meaning ' of Section 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA.The Representation Proceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All production and maintenance employees,including shipping and receiving employees, truckdrivers, and leadmen employed by Respondent atitsfacilities located at 5511 North Peck Road,Arcadia, California; 9440 Gidley Street, TempleCity, California; 9620 Gidley Street, Temple City,California; and 900 Palomares Street, LaVerne,California, but excluding all office clerical em-ployees, guards, watchmen, professional employ-ees, and supervisors as, defined in the Act.2.The certificationOn May 23, 1974, a majority of the employees ofRespondent in said unit; in a secret ballot electionconducted under the supervision of the Regional6Member Penello,having agreed to the certification of the Union hereinfor thereasons setforth in the dissenting opinionin Bekrns Moving StorageB.The Request To Bargain and Respondent'sRefusalCommencing on or about October 7, 1974, and atall times thereafter, the Union has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about October 16, 1974, and continu-ing at all times thereafter to date, the Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly,we fmd that the Respondent has,since October 16, 1974, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirCo of Flonda, Inc.,211 NLRB 138 (1974), concursin the resultherein. 16DECISIONSOF NATIONAL LABORRELATIONS BOARDselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in theappropriate unit. SeeMar Jac Poultry Company, Inc.,136 NLRB 785 (1962);Commerce Company d/b/aLamar Hotel,140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817(1964);Burnett Construction Company,149NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.NatterManufacturing Corporation is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.SheetMetalWorkers' International Associa-tion,Local Union No. 170, AFL-CIO, is a labororganization within the meaning of Section 2(5) ofthe Act.3.All production and maintenance employees,including shipping and receiving employees, truckdrivers, and leadmen employed by Respondent at itsfacilities located at 5511 North Peck Road, Arcadia,California; 9440 Gidley Street, Temple City, Califor-nia; 9620 Gidley Street, Temple City, California; 900Palomares Street, LaVerne, California, but excludingallofficeclericalemployees, guards,watchmen,professional employees, and supervisors as defined intheAct,constitutea unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.4.Since August 9, 1974, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about October 16, 1974, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in and7 In the event that this Order is enforcedby a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Postedby Orderof the National Labor Relations Board"shall read "Posted Pursuant to aisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Natter Manufacturing Corporation, Arcadia, TempleCity, and LaVerne, California, its officers,agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Sheet Metal Work-ers' International Association, Local Union No. 170,AFL-CIO, as the exclusive bargaining representativeof its employees in the following appropriate unit:All production and maintenance employees,including shipping and receiving employees, truckdrivers, and leadmen employed by Respondent atitsfacilities located at 5511 North Peck Road,Arcadia, California; 9440 Gidley Street, TempleCity, California; 9620 Gidley Street, Temple City,California; and 900 Palomares Street, LaVerne,California, but excluding all office clerical em-ployees, guards, watchmen, professional employ-ees, and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours,andother termsand conditions of employment, and, if an under-standing is reached, embody-such understanding in asigned agreement.(b) Post at its offices and places of business inArcadia,Temple City, and LaVerne, California,copies of the attached notice marked "Appendix." 7Copies of said notice, on forms provided by theRegional Director for Region 21, after being dulysignedby Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter; in conspicuous places, including allJudgmentof the UnitedStates Court of Appeals Enforcing an Order of theNational Labor Relations Board." NATTER MANUFACTURINGCORPORATION17places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director" for Region 21, inwriting,within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEES-POSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States -GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and ,conditions of employment with SheetMetal Workers' International Association, LocalUnion No. 170, AFL-CIO, as theexclusiverepresentative of the employees in the bargainingunitdescribed below.WE WILL NOT in any like or,related mannerinterferewith,restrain,or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request;bargain,with theabove-named Union,as the'exclusive-representa-tiveof all employees in the bargaining - unitdescribed below,with respect,to rates of pay,wages,hours,and other terms and conditions ofemployment,and, if an,understanding is reached,embody such understanding-in a signed agree-ment.The bargaining unit is:All production and maintenance employ-ees, including shippiiig` and receiving"em-ployees,truck drivers,_and leadmen em-ployed by Respondent at its facilities locatedat 5511 North Peck Road,Arcadia, Cahfor-nia; 9440 Gidley Street, .Temple° City,Cali-fornia;9620 Gidley'_Street,Temple City,California; 'and, 900. Palomares.Street,, La-Verne, California,but excluding all office.clerical employees,guards, watchmen, pro-fessionalemployees,and,supervisorsasdefined in the Act.-NATTER MANUFACTURINGCORPORATION